Citation Nr: 0932302	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
post-operative cardiovascular disorder to include coronary 
artery disease.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's right knee osteomyelitis residuals 
for the period prior to March 26, 2005.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the period on and after March 26, 2005, for the 
Veteran's right knee osteomyelitis residuals.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and O. C. J


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active duty for training from 
February 9, 1964, to August 8, 1964; and active duty from 
February 1987 to June 1987, October 1987 to February 1988, 
February 1988 to May 1988, August 1988 to January 1989, and 
from February 1989 to May 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for a post-operative chronic 
cardiovascular disorder to include coronary artery disease 
and an increased disability evaluation for the Veteran's 
right knee osteomyelitis residuals.  In July 2004, the 
Veteran was afforded a videoconference hearing before a 
Veterans Law Judge.  In February 2005, the Board remanded the 
Veteran's claims to the RO for additional development of the 
record.  

In February 2006, the Appeals Management Center (AMC) 
increased the evaluation for the Veteran's right knee 
osteomyelitis residuals from 10 to 20 percent and effectuated 
the award as of March 26, 2005.  In May 2007, the Board 
requested an independent medical expert's (IME) opinion.  In 
September 2007, the requested IME opinion was received; 
incorporated into the record; and provided to the Veteran.  
In November 2007, the Board granted a separate 10 percent 
evaluation for the Veteran's right knee disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257; denied 
service connection for a cardiovascular disorder; and denied 
both an evaluation in excess of 10 percent for the period 
prior to March 26, 2005, and an evaluation in excess of 20 
percent for the period on and after March 26, 2005, for the 
Veteran's right knee osteomyelitis residuals.  The Veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In November 2008, the Court granted the Parties' Joint Motion 
for Remand; set aside those portions of the November 2007 
Board decision which denied service connection for a chronic 
cardiovascular disorder and both an evaluation in excess of 
10 percent for the period prior to March 26, 2005, and an 
evaluation in excess of 20 percent for the period on and 
after March 26, 2005, for the Veteran's right knee 
osteomyelitis residuals; and remanded the Veteran's appeal to 
the Board for additional action.  

In May 2009, the Veteran was informed that the Veterans Law 
Judge who had conducted his July 2004 videoconference hearing 
was no longer employed by the Board and he therefore had the 
right to an additional hearing before a different Veterans 
Law Judge.  The Veteran did not respond to the Board's 
notice.  

The issues of the Veteran's entitlement to increased 
evaluations for his right knee osteomyelitis residuals are 
REMANDED to the RO.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for right knee 
osteomyelitis residuals, right knee instability, and a 
depressive disorder.  

2.  The Veteran's post-operative chronic coronary heart 
disease has been objectively shown to be etiologically 
related to his service-connected right knee osteomyelitis 
residuals.  


CONCLUSION OF LAW

Post-operative chronic coronary heart disease was incurred 
proximately due to or as the result of the Veteran's 
service-connected right knee osteomyelitis residuals.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim for service connection, the 
Board observes that the VA issued VCAA notices to the Veteran 
in September 2001, May 2003, June 2003, July 2003, October 
2003, February 2005, January 2007, November 2008, and January 
2009 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The September 2001 VCAA notice was issued to the 
Veteran prior to the July 2002 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  A cardiovascular IME 
opinion was requested and incorporated into the record.  The 
Veteran was afforded a videoconference hearing before a 
Veterans Law Judge.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for right knee osteomyelitis residuals, 
right knee instability, and a depressive disorder.  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended during the pendency of the instant appeal.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment set a 
standard by which a claim based on aggravation of a 
nonservice-connected disability by service-connected one is 
evaluated.  Although the VA has indicated that the purpose of 
the regulation was merely to apply the Court's ruling in 
Allen, it was clarified in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been the VA's practice and thus suggests that 
the recent change amounts to a substantive change in the 
regulation.  For this reason and as the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the Veteran's claim under the prior version of 38 
C.F.R. § 3.310 as it is more favorable to the Veteran.  

The Veteran's service treatment records make no reference to 
a chronic cardiovascular disorder.  

An August 2001 written statement from S. S., M.D., conveys 
that the Veteran suffered from post-operative cardiac 
disease, congestive heart failure, and ventricular 
dysrhythmia.  The doctor opined that:

Thus, it would be difficult to state that 
[the Veteran's] osteomyelitis caused or 
contributed to his current cardiac 
conditions.  ...  It would be more 
reasonable to believe that the 
osteomyelitis could have contributed to 
his present heart condition by reducing 
his ability to exercise.  

In a November 2001 written statement, Dr. S. S. clarified 
that:
As I had previously indicated in the 
letter, I do not feel that the 
osteomyelitis resulted in direct injury 
to the heart.  However, as I had stated, 
I feel that it is more likely than not 
that the osteomyelitis contributed to his 
heart disease and that it impaired his 
ability to exercise.  Thus, the 
osteomyelitis is possibly a contributing 
factor to [the Veteran's] heart disease.  

At an April 2002 VA examination for compensation purposes, 
the Veteran was diagnosed with "coronary artery disease, 
status post myocardial infarction times three, status post 
angioplasty times 2, and stent times four;" coronary artery 
bypass graft; defibrillator placement; hyperlipidemia; 
"tobacco abuse x 42 years;" "[status post] cerebrovascular 
accident without residuals; and a history of osteomyelitis.  
The VA examiner commented that:

The patient has a long smoking history 
and hyperlipidemia.  His [cerebrovascular 
accident] is the result of 
arteriosclerosis caused by his smoking 
and high lipids.  This is the same 
process that has happened in his heart.  
With these two major risk factors for 
heart disease, the patient's 
osteomyelitis and subsequent decreased 
activity was most likely only a minor 
contributor to his heart disease.  

A May 2003 written statement from J. G. P., M.D., the 
Veteran's cardiologist, conveys that:

I do not feel that the osteomyelitis 
resulted in direct injury to the heart.  
However, I feel that it is more likely 
that the osteomyelitis contributed to his 
heart disease because it impaired his 
ability to exercise.  Thus, the 
osteomyelitis is a strong contributing 
factor to [the Veteran's] heart disease.  

A November 2003 written statement from K. S., M.D., relates 
that the Veteran's "osteomyelitis and subsequent 
polyneuropathy have greatly limited his ability to exercise 
over the past years, which had an impact on his development 
of heart disease."  

At a January 2004 VA examination for compensation purposes, 
the Veteran was diagnosed with "coronary heart disease 
status post myocardial infarction, [coronary artery bypass 
graft], also angioplasty and stent placement, 
intra-implantable cardiac defibrillator AICD for ventricular 
tachycardia, and ischemic cardiomyopathy."  The examiner 
opined that:

[The Veteran's] coronary heart disease is 
secondary to hypercholesterolemia and 
cigarette smoking.  Although [the 
Veteran's] activity level is markedly 
restricted at present due to his coronary 
heart disease, based on the history given 
and review of the medical records prior 
to the onset of coronary artery disease 
in 1999, the limitations of activity due 
to service-connected osteomyelitis does 
not appear of sufficient severity to 
preclude normal activity and lead to a 
sedentary lifestyle.  Although marked 
physical inactivity may contribute to 
development of coronary heart disease by 
adversely affecting weight and plasma 
lipids, [the Veteran] was able to 
maintain moderate activity, he worked as 
a car salesman and reenlisted in the 
National Guard.  Admittedly, he was 
advised to avoid strenuous activity such 
as running, however, moderate activity is 
sufficient to maintain physical 
conditioning.  In addition, until the 
onset of his coronary heart disease, it 
appears that he was able to maintain a 
normal body weight.  

On the other hand, he had a significant 
history of hypercholesterolemia which was 
noted in his service medical records and 
documented in lab tests performed on 
February 12th, 1990, within six months 
that he was discharged from activity duty 
on October 13th, 1989.  His 
hypercholesterolemia contributed equally 
with cigarette smoking to the development 
of his coronary heart disease.  

Also of note, the gait disturbance 
resulting from his leg injury results in 
increased effort of walking.  This added 
workload reduces the threshold in terms 
of walking, at which he experiences 
cardiac symptoms and limits his activity 
beyond what might be expected from his 
cardiac disease alone.  In this regard, 
the residuals of the osteomyelitis may be 
considered as aggravating his coronary 
heart disease.  It is not possible to 
determine the exact degree to which his 
[service-connected] osteomyelitis 
aggravates his coronary heart disease.  

In an April 2004 written statement, Dr. P. reiterated that 
the Veteran's "previous osteomyelitis is a strong 
contributing factor to [the Veteran's] severe cardiomyopathy 
because it impaired his ability to exercise."  

At a March 2005 VA examination for compensation purposes, the 
examiner opined that:

Putting all of these together, the 
patient certainly has multiple risk 
factors including hypertension, 
hypercholesterolemia, 40 year-history of 
smoking, and a strong family history of 
heart disease.  In my opinion, these 
factors are all more important as to his 
developing heart disease than his 
relative period of sedentary lifestyle 
for 10 years.  I think the sedentary 
lifestyle for 10 years did play some role 
in his developing heart disease, but I 
think that it was probably a minor role 
and I think the major reason that he 
developed heart disease is because of the 
other risk factors that are outlined 
above.

A June 2005 written statement from Dr. K. S. advances that:

[The Veteran] currently requires a knee 
brace and the aid of a cane to walk.  He 
has led a sedentary lifestyle for several 
years because of this.  This sedentary 
lifestyle contributed to his cardiac 
disease by severely limiting his ability 
to exercise.  

The September 2007 IME opinion from W. H. F., M.D., conveys 
that the Veteran's file had been reviewed.  The physician 
commented that:

The Appellant has numerous risk factors 
for the development of coronary artery 
diseases, most important being the long 
history of smoking, hypercholesterolemia, 
and hypertension.  

In response to the first question, there 
is no evidence that active exercise will 
prevent the development of coronary 
artery disease.  Active exercise in an 
individual who smokes could actually 
precipitate symptomatic coronary disease.  
Therefore, I do not think the sedentary 
existence of the Appellant had any 
adverse effect on his development of 
symptomatic [coronary artery disease].  
It would have been more important for the 
Appellant to have stopped smoking before 
1999.  

In response to the second question, the 
Veteran's knee disability did not cause 
his cardiovascular disease, and in no 
way, did it cause the cardiovascular 
disease to progress beyond that generally 
associated with the normal progression of 
the underlying disease.  

An October 2007 written statement from Dr. P. indicates that 
he had reviewed the September 2007 IME opinion.  The doctor 
commented that:

In rebuttal of [Dr. F.'s] statement, it 
is a medical fact that a sedentary 
lifestyle is a known risk factor of 
arteriosclerotic cardiovascular heart 
disease.  [The Veteran] wears a knee 
brace, walks with the aid of a cane, is 
totally and permanently disabled which 
has forced him into a sedentary life 
style.  The sequela of osteomyelitis led 
to a sedentary lifestyle.  The sedentary 
lifestyle contributed to his cardiac 
disease with resultant cardiac arrythmia 
requiring a defibrillator.  

A November 2007 written statement from V. D. H., D.O., 
indicates that he reviewed the IME opinion.  The doctor 
commented that:

In rebuttal of [Dr. F.'s] statement, it 
is a medical fact that a sedentary 
lifestyle is a big contributor of 
coronary artery disease.  It is also 
contributes to hyperlipidemia, which is 
also a risk factor for coronary artery 
disease.  [The Veteran] wears a knee 
brace and walks with the aid of a cane.  
He is totally and permanently disabled 
which has forced him into a sedentary 
lifestyle.  The sequela of osteomyelitis 
lead the (sic) sedentary lifestyle.  This 
lifestyle has contributed to his coronary 
artery disease with resulting coronary 
arrhythmias requiring a defibrillator.  
It also resulted in coronary artery 
disease resulting in his triple bypass as 
well as a myocardial infarction.  

A June 2009 written statement from K. B. D., M.D., relates 
that:
Based on my review of the records, it is 
more likely than not that [the Veteran's] 
cardiac disease was causally and 
materially related to the sedentary state 
which result as a consequence of his 
osteomyelitis of his right knee.  The 
sedentary lifestyle contributed to the 
development of his cardiovascular 
disorder.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's chronic coronary heart disorder was 
not manifested during active service or for many years 
thereafter.  

The Veteran advances that his chronic post-operative coronary 
heart disease was precipitated or aggravated by his 
service-connected right knee osteomyelitis residuals 
including his inability to exercise and sedentary lifestyle.  
While the September 2007 IME opinion found that no 
etiological relationship existed between the Veteran's 
coronary heart disease and his service-connected right knee 
osteomyelitis residuals, the record contains multiple VA and 
private medical opinions which expressly conclude that the 
Veteran's inability to exercise and sedentary lifestyle 
associated with his service-connected right knee disability 
directly "contributed," albeit possibly to a minor degree, 
to onset of his chronic coronary heart disease.  A 
preponderance of the medical opinions and objective evidence 
of record clearly established that the Veteran's chronic 
post-operative coronary heart disease is etiologically 
related to her service-connected right knee osteomyelitis 
residuals.  Therefore, the Board finds that service 
connection is warranted for chronic post-operative coronary 
heart disease.  38 C.F.R. § 3.310a (2008).  


ORDER

Service connection for post-operative chronic coronary heart 
disease is granted.  



REMAND

The October 2008 Joint Motion for Remand directs that the 
Veteran was to be afforded further VA orthopedic evaluation 
in order to determine the disability associated with his 
chronic right knee osteomyelitis residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic right knee 
osteomyelitis residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected right knee 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his right knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's right knee 
osteomyelitis residuals upon his 
vocational pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
10 percent for his right knee 
osteomyelitis residuals for the period 
prior to March 26, 2005, and an 
evaluation in excess of 20 percent for 
the period on and after March 26, 2005, 
for his right knee osteomyelitis 
residuals.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  They should 
be given the opportunity to respond to 
the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


